Case 1:18-cv-11647-PKC Document 62. Filed 05/16/19 Page 1 of 2
Case 1:18-cv-11647-PKC Document 61 Filed 05/15/19 Page 1 of 2

Jason M. Drangel (JD 7204)
ijdrangel(@ipcoungelors.com
Ashly E. Sands (AS 7715)

asands(@ipcounselors.com
Brieanne Scully (BS 3711)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292.5391
Attorneys for Plaintiff

Mattel, ine:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,

Plaintiff
Vv.

CIVIL ACTION No.
2013CHEAPBUY, et al., 18-cv-11647 (PKC)
Defendants

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)@) of the Federal Rules of Civil Procedure, Plaintiff Mattel,
Inc., (“Mattel” or “Plaintiff’), by their undersigned attorneys, hereby give notice of dismissal of
all claims against Defendant SA Fashion Watches Trade Co., LTD in the above-captioned action,

with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
Case 1:18-cv-11647-PKC Document 62 Filed 05/16/19 Page 2 of 2
Case 1:18-cv-11647-PKC Document 61 Filed 05/15/19 Page 2 of 2

Dated: May 14, 2019 Respectfully submitted,

BY:

It is so ORDERED.

Signed at New York, NY on

EPSTEIN DRANGEL LLP

 

Brieanne Soutly (BS 3711)
bscully(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Mattel, Ine.

 

 

Jtidge P. Kevin Castel
United States District Judge

 
